EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 11139190 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric C. Merenstein (Reg. No. 71,779) on 1 September 2022.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, lines 6-7, the phrase “wherein the first support surface has a vertical offset and an overlap region having at least a partial overlap relative to the second support surface” has been replaced by - - wherein the first support surface has a vertical offset and an overlap region relative to the second support surface, the overlap region having at least a partial overlap and a horizontal spacing relative to the second support surface - -.
In Claim 13, lines 10-11, the phrase “wherein the first support surface has a vertical offset and an overlap region having at least a partial overlap relative to the second support surface” has been replaced by - - wherein the first support surface has a vertical offset and an overlap region relative to the second support surface, the overlap region having at least a partial overlap and a horizontal spacing relative to the second support surface - -.

In Claim 20, last three lines, the phrase “wherein the plurality of alignment pedestals comprises an upper alignment pedestal having a first support surface and a lower alignment pedestal having a second support surface having a vertical offset and an overlap region relative to the first support surface” has been replaced by - - wherein the plurality of alignment pedestals comprises an upper alignment pedestal having a first support surface and a lower alignment pedestal having a second support surface having a vertical offset and an overlap region relative to the first support surface, the overlap region having at least a partial overlap and a horizontal spacing relative to the first support surface - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claims overcome the prior art since they require an overlap region relative to the second support surface, the overlap region having at least a partial overlap and a horizontal spacing relative to the second support surface in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, Korean Patent Publication No. KR 101845797 to Jin-ho et al. discloses support surfaces 220 in figure 1, however, Jin-ho et al. does not disclose an overlap region relative to the second support surface, the overlap region having at least a partial overlap and a horizontal spacing relative to the second support surface in combination with the other claim limitations. Instead, there is no at least partial overlap. In other prior art references (see JP 2012-84802, figure 2A/2B, 33/62), there is no horizontal spacing. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652